 Case: 7:13-cv-00114-JMH Doc #: 33 Filed: 08/10/21 Page: 1 of 7 - Page ID#: 250



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        SOUTHERN DIVISION at PIKEVILLE


CURTIS TYLER HOLBROOK,                      )
                                            )
       Plaintiff,                           )                    Case No.
                                            )                7:13-cv-114-JMH
v.                                          )
                                            )           MEMORANDUM OPINION
KILOLO KIJAKAZI,                            )                AND ORDER
ACTING COMMISSIONER OF SOCIAL               )
SECURITY                                    )
                                            )
       Defendant.                           )

                                           ***

       This matter is before the Court on Plaintiff Curtis Tyler

Holbrook’s “Motion for Relief Under Attorney Fee Pursuant to the

Equal Access to Justice Act [(“EAJA”)], 28 U.S.C. § 2412(d).” [DE

30].    As    correctly    stated     by    the    Commissioner,     “Despite   how

Plaintiff titled this motion, Plaintiff actually seeks relief

under Fed. R. Civ. P. 59(e), from this Court’s October 19, 2016

[Order] denying Plaintiff’s motion for attorney fees pursuant to

the [EAJA].” [DE 31, at 1 (citing [DE 27; DE 30, at 1])].

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       On     January   12,   2012,    Plaintiff      filed     applications    for

childhood disability benefits and supplemental security income

(SSI). [DE 8-3, at 2-3]. These applications were denied initially

and    upon    reconsideration.       Id.    The    notice    of   reconsideration

decision informed Plaintiff that he had sixty (60) days from the
 Case: 7:13-cv-00114-JMH Doc #: 33 Filed: 08/10/21 Page: 2 of 7 - Page ID#: 251



date of receiving the notice to file a request for a hearing. Id.

at 13. The notice of reconsideration decision was issued on January

30, 2013, id. at 2-3, and Plaintiff did not file a request for a

hearing until May 30, 2013, id. at 18. Thus, the request for a

hearing was untimely filed.

     Plaintiff     conceded     that   the    notice    of   reconsideration

decision was mailed to the correct address, but he argues that he

never received the decision. Id. The ALJ determined that Plaintiff

had not shown good cause for untimely filing his request for a

hearing and dismissed Plaintiff’s hearing request. Id. at 24-25.

Plaintiff sought review of this decision from the Appeals Council.

Id. at 26-27. On August 19, 2013, the Appeals Council denied the

request for review and did not inform Plaintiff of any appeal

rights. Id. at 28-29.

     On October 18, 2013, Plaintiff filed a complaint in this Court

alleging error by the Social Security Administration in handling

his claim for benefits. [DE 1]. Defendant filed a Motion to Dismiss

[DE 8] alleging that the Court did not have jurisdiction because,

without a hearing, the agency decision was not considered final.

The Court granted Defendant’s Motion when Plaintiff failed to

respond. [DE 9]. Plaintiff then filed a Motion for Relief pursuant

to Federal Rule of Civil Procedure 59(e) [DE 11] alleging that

Plaintiff’s due process rights were violated by the Commissioner’s



                                       2
 Case: 7:13-cv-00114-JMH Doc #: 33 Filed: 08/10/21 Page: 3 of 7 - Page ID#: 252



decision to dismiss Plaintiff’s request for a hearing, which the

Court granted and will discuss further herein.

                            II. STANDARD OF REVIEW

       Federal Rule of Civil Procedure 59(e) permits a party to file

a motion to alter or amend a judgment within 28 days after the

entry thereof. “A court may grant a Rule 59(e) motion to alter or

amend if there is: (1) a clear error of law; (2) newly discovered

evidence; (3) an intervening change in controlling law; or (4) a

need to prevent manifest injustice.” Intera Corp. v. Henderson,

428 F.3d 605, 620 (6th Cir. 2005). “[A] Rule 59(e) motion cannot

be used to ‘relitigate old matters, or to raise arguments . . .

that could have been raised prior to the entry of judgment,’ or

‘to re-argue a case.’” J.B.F. through Stivers v. Ky. Dept’ of

Educ., 690 F. App’x 906, 906-7 (6th Cir. 2017) (quoting Exxon

Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008); Sault Ste.

Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th

Cir. 1998)).

                                 III. DISCUSSION

       Previously,    the       Court   denied    Plaintiff’s     Motion      for

Attorney’s Fees under the EAJA [DE 19], finding that despite

Plaintiff    receiving      a    favorable   decision,     “[b]ased    on    the

information the defendant had at the time she undertook the defense

of this case, including filing the motion to dismiss, her actions

were   substantially     justified,     or   as   the   Supreme   Court     said,

                                        3
 Case: 7:13-cv-00114-JMH Doc #: 33 Filed: 08/10/21 Page: 4 of 7 - Page ID#: 253



‘justified to a degree that could satisfy a reasonable person.’”

[DE 27, at 2 (quoting Pierce v. Underwood, 487 U.S. 552, 565

(1988))]. Now, Plaintiff asks the Court to revisit its earlier

decision, but he fails to argue there is newly discovered evidence,

an intervening change in controlling law, or a need to prevent

manifest injustice. Instead, Plaintiff raises arguments he could

have brought before the Court’s decision, which the Court need not

consider, and only briefly attempts to claim the Court’s decision

contained an error of law, which the Court will discuss below.

     Plaintiff argues, “[T]he Court’s citing to the [Hilmes v.

Sec’y of Health and Human Servs., 983 F.2d 67, 70 (6th Cir. 1993)]

decision is clearly distinguishable.” [DE 30, at 3]. The Court’s

Memorandum Opinion and Order [DE 27] stated, in pertinent part:

     Plaintiff did not assert in his Complaint or in response
     to the motion to dismiss that he had new evidence and/or
     could show good cause for failing to file timely his
     request for a hearing with the administrative law judge.
     In fact, Plaintiff did not respond to the motion to
     dismiss. Although the Court ultimately remanded the case
     for a decision on whether Plaintiff had good cause for
     his untimely filing, the Court agrees with Defendant
     that she was substantially justified in fact and law in
     filing the motion to dismiss and opposing Plaintiff’s
     Rule 59 motion pursuant to Sixth Circuit case law. See
     Hilmes v. Sec’y of Health and Human Servs., 983 F.2d 67,
     70 (6th Cir. 1993). Similar to the case at bar, the
     plaintiff in Hilmes failed to present a sufficient
     argument to the Appeals Council as to why he had good
     cause for his untimely filing, instead offering the
     conclusory statement that he had good cause. Hilmes at
     70. Because of this failure, the Sixth Circuit refused
     to consider the timeliness issue (which Plaintiff raised
     later with a detailed justification) as a constitutional
     one. Based on this case law, and the Commissioner was

                                       4
 Case: 7:13-cv-00114-JMH Doc #: 33 Filed: 08/10/21 Page: 5 of 7 - Page ID#: 254



     substantially justified in defending this case on
     similar grounds, regardless of the fact that the
     plaintiff ultimately prevailed on the merits of his
     claim.

[DE 27, at 3]. When requesting a hearing by an Administrative Law

Judge, Plaintiff provided the following information to explain why

his request for appeal was late:

     THE NOTICE WAS MAILED TO PO BOX 171 LANGLEY KY 41645
     WHICH WAS MY CORRECT ADDRESS BUT IT WAS NOT RECEIVED AT
     ALL. MY MOTHER NORMA SAMMONS CALLED THE PRESTONSBURG
     SOCIAL SECURITY OFFICE AND WAS TOLD IT WAS DENIED. SHE
     SPOKE WITH A MAN AND REQUESTED THE APPEAL FORMS TO BE
     MAILED FOR COMPLETION AND HE DID EXPLAIN FOR A STATEMENT
     TO BE SENT ALONG WITH IT ON WHY THE APPEAL WAS LATE.
     THEN I DIDN’T RECEIVE THE FORMS. SHE CALLED THE OFFICE
     AGAIN ON TUESDAY MAY 28 2013 AND WAS TOLD TO COME IN
     TODAY. I INSIST ON FILING THIS APPEAL ON MY DISABILITY.

[DE 8-3, at 18].

     In his present Motion [DE 30], Plaintiff argues the following:

     Plaintiff’s mother statement for delayed request for
     hearing here was not conclusory but stated with
     specificity of why she did not receive the SSA’s
     Reconsideration Denial Notice , and the fact that the
     local SSA further delayed that hearing request by
     remailing that Notice after being made aware of the mail
     issue   only    further   undercuts    any    claim  the
     Commissioner’s/ALJ’s refusal to give good cause under 20
     C.F.R.§   404.911   (7)  was   clearly    arbitrary  and
     unjustified.

[DE 30, at 3 (emphasis added)]. Plaintiff’s explanation for why

his request for appeal was untimely merely states that Plaintiff

did not receive the notice or appeals forms despite them being

mailed to the correct address.




                                       5
 Case: 7:13-cv-00114-JMH Doc #: 33 Filed: 08/10/21 Page: 6 of 7 - Page ID#: 255



     The “mail issue” Plaintiff references is rather ambiguous.

See [DE 30, at 3]. Plaintiff could be referring to him not

receiving the first notice and the SSA mailing more forms to him

at the same address. However, Plaintiff asserted that was his

correct address and that his mother requested for the appeal forms

to be mailed to her.

     Plaintiff could also be arguing that the SSA was aware of his

local post office being flooded, resulting in him not receiving

mail at his PO Box, but the earliest mention of the flood causing

Plaintiff    to   not   receive    his       mail   at   that   address   was   in

Plaintiff’s Motion for Relief pursuant to Federal Rule of Civil

Procedure 59(e) [DE 11], which asked the Court to set aside its

Memorandum Opinion and Order [DE 9] dismissing Plaintiff’s case

due to his failure to complete the available administrative appeal

process. The Court graciously remanded this matter, so Plaintiff

could be given an opportunity to show good cause for his untimely

filing. [DE 13]. However, in reaching that decision, the Court

noted that Plaintiff had the burden to show good cause existed for

the untimely filing or that he did not receive notice and that

“while the decision does not belong to this Court, it is likely

the Commissioner will expect Plaintiff to make more than bald

allegations that the Post Office was flood and closed, as have

been made here.” Id. at 9. For the foregoing reasons, the Court

will not find there was a clear error of law, as the reasons

                                         6
 Case: 7:13-cv-00114-JMH Doc #: 33 Filed: 08/10/21 Page: 7 of 7 - Page ID#: 256



Plaintiff provided for his untimeliness were conclusory statements

regarding his alleged failure to receive the notice and forms sent

to him by the SSA that failed to show good cause, and will,

therefore, deny Plaintiff’s present Motion [DE 30]. Accordingly,

     IT IS ORDERED that Plaintiff Curtis Tyler Holbrook’s “Motion

for Relief Under Attorney Fee Pursuant to the Equal Access to

Justice Act, 28 U.S.C. § 2412(d)” is DENIED.

     This 10th day of August, 2021.




                                       7
